DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/04/2020 has been received and considered. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Specification
The applicant’s specification submitted is acceptable for examination purposes.
	Double Patenting
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-30 are directed to non-statutory subject matter because it does not fall within four category of patentable subject matter recited in 35 U.S.C 101 (Process, machine manufacture or composition of matter).
Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 21 recites analyzing the member user and matchmaker user information to identify a match, and based on the analysis, assigning the matchmaker to the member user for service, the matchmaker and matchmaker contact is multiple entity wherein: one of the matchmaker user and the matchmaker contact is a multi-person entity comprising one of the following: a business entity; an academic institution; a charitable organization; or a family For the generic computer components in claim 21, these limitations recite activities that could reasonably and be practically performed in the human mind; for instance, the recitations encompass to evaluate the matchmaker information whom is family member and make a judgment to assign the user to matchmaker for the desired service. At step 2A, prong 2, the claim recites “receive member information…”, “create member user account…”, “receiver matchmaker user information…”, “create matchmaker user account…”, “transmit to matchmaker…” which are mere data gathering, data storing and transmitting steps, and therefore insignificant pre-solution data gathering activities.  These limitations describe generic computer components, akin to adding the word "apply it" in connection with the abstract idea. Nothing in the claims integrates the judicial exception into a practical application. At step 2B, the additional limitations identified as insignificant extra-solution activity are well-understood, routine, and conventional (MPEP 2106.05(d)(II)). Therefore, the additional elements, considered individually and as part of the 
Claims 22-30 are dependent on their respective parent claims and include all the limitations of these claims; these claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, thus the claims are direct to abstract idea. 
Claims 21-30 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 21-22, 25-26 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Wachtel (U.S. Pub. No. 2011/0283201 A1) in view of Wadhwa et al. (U.S. Pub. No. 2006/0287878 A1).
Regarding claim 21, Wachtel teaches an online dating service system in communication with a member user electronic device and a matchmaker user electronic device, the online dating service system comprising: at least one processor component (paragraph [0035], line 6-11, the 
receive member user information from the member user electronic device via the at least one communications component, wherein the member user information comprises information descriptive of a member user's preferences for a to-be-assigned matchmaker user (paragraph [0036], line 3-10, paragraph [0041], line 21-16, the user attributes being utilized for profile creation of the user; user preference with matchmaker having a behavior health degree as criteria for selecting suitable matchmaker); 
create a member user account for the member user with the received member user information (Fig. 3, paragraph [0036], line 3-5, paragraph [0037], line 1-2, generating the user profile in regards to the user); 
receive matchmaker user information from the matchmaker user electronic device via the at least one communications component, wherein the matchmaker user information comprises information descriptive of a matchmaker user's preferences for a to-be-assigned member user (Fig. 14, paragraph [0040], line 21-30, paragraph [0041], paragraph [0043], line 14-19, the matchmaker entering set of her own questionnaire for the client; thus the matchmaker has ability to enter the matchmaker information and the matchmaker profile being created/stored; information regards matchmaker includes occupation of ‘behavioral health' as characteristic that client user preferred; since in order for the client preferences to be matched against the information about matchmaker, therefore matchmaker information includes the client 
create a matchmaker user account for the matchmaker user with the received matchmaker user information (Fig. 1, Fig. 9, paragraph [0004], line 4-8, paragraph [0041], line 1-2, the database contains matchmaker user profile data along with matchmaker rating information with matchmakerID, which is interpreted as creating a matchmaker user account for the matchmaker user with the received matchmaker user information because the presence of MatchmakerID along with the matchmaker information in form of profile, it implies the matchmaker user account has been created); 
analyze the member user account and the matchmaker user account to identify a match between the information descriptive of the member user's preferences for the to-be-assigned matchmaker user and the information descriptive of the matchmaker user's preferences for the to-be-assigned member user (paragraph [0036], line 14-18, [0037], line 3-4, paragraph [0041], determining the recommended matchmaker based on the user profile and matchmaker data profiles); 
assign the matchmaker user account to the member user account based on the identified match of the analysis (paragraph [0041], selecting the matchmakers based on the descriptive of matchmaker should have degree or gender according to client preferences); 
and based on the assignment, transmit to the matchmaker user electronic device, via the at least one communications component, an instruction for the matchmaker user to identify a matchmaker contact for the member user (paragraph [0037], line 5-6, paragraph [0038], line 12-
Wachtel does not explicitly disclose: wherein: one of the matchmaker user and the matchmaker contact is a multi-person entity; and the multi-person entity comprises one of the following: a business entity; an academic institution; a charitable organization; or a family.
Wadhwa teaches wherein: one of the matchmaker user and the matchmaker contact is a multi-person entity (paragraph [0055], [0059], [0096], a member of the service can have matchmaker and can also be matchmakers; the potential matched individuals getting introduced can received electronic messages informing them where they can look at the content of introduction, noted, the member of the service being matchmaker is interpreted as the matchmaker user and the potential matched individuals getting the introduction is interpreted as the matchmaker contact; also see paragraph [0098]-[0104]); and the multi-person entity comprises one of the following: a business entity; an academic institution; a charitable organization; or a family (paragraph [0059], [0068], line 1-8, the matchmaker such as friend or family to find a match for date seeker; also see paragraph [0098]-[0104]).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein: one of the matchmaker user and the matchmaker contact is a multi-person entity; and the multi-person entity comprises one of the following: a business entity; an academic institution; a charitable organization; or a family into the matchmaking services of Wachtel.

Regarding claim 22, Wachtel as modified by Wadhwa teach all claimed limitations as set forth in rejection of claim 21, further teach wherein: the matchmaker user is a multi-person entity (Wadhwa, paragraph [0055], [0059], [0096], a member of the service can have matchmaker and can also be matchmakers, noted, a member of the service being a matchmaker is interpreted as the matchmaker user); and the multi-person entity comprises a business entity (Wadhwa, paragraph [0081], [0085], the professional and amateur coaches offering personal service to provide a market place for romance or lifestyle coaches; a mechanism for an individual or entity to be introduced to another entity or individual such as business sellers with buyers, noted, the professional and amateur coaches offering personal service is interpreted as the multi-person entity comprises a business entity).
Regarding claim 25, Wachtel as modified by Wadhwa teach all claimed limitations as set forth in rejection of claim 21, further teach wherein: the matchmaker user is a multi-person entity (Wadhwa, paragraph [0055], [0059], [0096], a member of the service can have matchmaker and can also be matchmakers, noted, a member of the service being a matchmaker is interpreted as the matchmaker user); and the multi-person entity comprises a family (Wadhwa, paragraph [0055], paragraph [0068], line 1-8, the member can also be a matchmaker, the matchmaker such as friend or family to find the match for date seeker, noted, the friend or family member to be 
Regarding claim 26, Wachtel as modified by Wadhwa teach all claimed limitations as set forth in rejection of claim 21, further teach wherein: the matchmaker contact is a multi-person entity (Wadhwa, paragraph [0055], [0059], [0096], a member of the service can have matchmaker and can also be matchmakers; the potential matched individuals getting introduced can received electronic messages informing them where they can look at the content of introduction, noted, the potential matched individuals getting the introduction is interpreted as the matchmaker contact); and the multi-person entity comprises a business entity (Wadhwa, paragraph [0085], a mechanism for an individual or entity to be introduced to another entity or individual such as business sellers with buyers, noted, the buyer is interpreted as matchmaker contact; also see paragraph [0098]-[0104]). 
Regarding claim 29, Wachtel as modified by Wadhwa teach all claimed limitations as set forth in rejection of claim 21, further teach wherein: the matchmaker contact is a multi-person entity (Wadhwa, paragraph [0055], [0059], [0096], a member of the service can have matchmaker and can also be matchmakers, the potential matched individuals getting introduced can received electronic messages informing them where they can look at the content of introduction, noted, the potential matched individuals getting the introduction is interpreted as the matchmaker contact); and the multi-person entity comprises a family (Wadhwa, paragraph [0059], [0060], [0068], line 1-8, paragraph [0097], the matchmaker already know the individuals being introduced; friend and family are much more likely to find a better matches for date seeker, noted, as friend or family is good at matchmaker for date seeker and the matchmaker 
Regarding claim 30, Wachtel as modified by Wadhwa teach all claimed limitations as set forth in rejection of claim 21, further teach wherein: the matchmaker contact is a multi-person entity (Wadhwa, paragraph [0055], [0059], [0096], a member of the service can have matchmaker and can also be matchmakers, the potential matched individuals getting introduced can received electronic messages informing them where they can look at the content of introduction, noted, the potential matched individuals getting the introduction is interpreted as the matchmaker contact) and the multi-person entity comprises a family of a partner-seeking candidate (Wadhwa, paragraph [0059], [0060], [0068], line 1-8, paragraph [0097], the matchmaker such as friend or family to find the match for date seeker, noted, date seeker is interpreted as partner-seeking candidate; also see paragraph [0098]-[0104]).
Claims 23 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Wachtel (U.S. Pub. No. 2011/0283201 A1) in view of Wadhwa et al. (U.S. Pub. No. 2006/0287878 A1), further in view of Williams (U.S. Pub. No. 2015/0294429 A1).
Regarding claim 23, Wachtel as modified by Wadhwa teach all claimed limitations as set forth in rejection of claim 21, further teach wherein: the matchmaker user is a multi-person entity (Wadhwa, paragraph [0055], [0059], [0096], a member of the service can have matchmaker and can also be matchmakers; the potential matched individuals getting introduced can received electronic messages informing them where they can look at the content of introduction, noted, the member of service being matchmaker is interpreted as the matchmaker user) but do not explicitly disclose: the multi-person entity comprises an academic institution. 

It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include the multi-person entity comprises an academic institution into the matchmaking services of Wachtel.
Motivation to do so would be to include the multi-person entity comprises an academic institution to provide a system and method by which athletes and coaches can efficiently obtain information from one another regarding their respective tangible and intangible attributes (Williams, paragraph [0009], line 1-4).
Regarding claim 27, Wachtel as modified by Wadhwa teach all claimed limitations as set forth in rejection of claim 21, further teach wherein: the matchmaker contact is a multi-person entity (paragraph [0055], [0059], [0096], a member of the service can have matchmaker and can also be matchmakers; the potential matched individuals getting introduced can received electronic messages informing them where they can look at the content of introduction, noted, the potential matched individuals is interpreted as the matchmaker contact); but do not explicitly disclose the multi-person entity comprises an academic institution. 
Williams teaches: the multi-person entity comprises an academic institution (paragraph [0071], [0073]-[-0077], comparing athletes attributes to college with having collegiate athletic program information to determine the compatibility in regards to the submitted requirement, noted, college with having collegiate athletic program information is interpreted as the multi-person entity comprises an academic institution).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include the multi-person entity comprises an academic institution into the matchmaking services of Wachtel.
Claims 24 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Wachtel (U.S. Pub. No. 2011/0283201 A1) in view of Wadhwa et al. (U.S. Pub. No. 2006/0287878 A1), further in view of Crane (U.S. Pub. No. 2003/0220980 A1).
Regarding claim 24, Wachtel as modified by Wadhwa teach all claimed limitations as set forth in rejection of claim 21, further teach wherein: the matchmaker user is a multi-person entity (Wadhwa, paragraph [0055], [0059], [0096], a member of the service can have matchmaker and can also be matchmakers; the potential matched individuals getting introduced can received electronic messages informing them where they can look at the content of introduction, noted, the member of service being matchmaker is interpreted as the matchmaker user) but do not explicitly disclose: the multi-person entity comprises a charitable organization. 
Crane teaches: the multi-person entity comprises a charitable organization (the present invention is not limited to for-profit ventures, but may also be utilized in non-profit ventures, such as managed church groups, charities, local and federal governments, etc., paragraph [0030]; the term ‘user’ may be defined as any individual, entity, or group operating within a community, paragraph [0056], line 1-7; the user may comprise members of a group and/or those individuals or companies that are part of or comprise a community; user may be looking for help with a project, may be interested in find a group to participate in, or may be looking for an individual to date and interact with on a social level, etc., paragraph [0063], line 8-12; the investigator will 
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include the multi-person entity comprises a charitable organization into the matchmaking services of Wachtel.
Motivation to do so would be to include the multi-person entity comprises a charitable organization to overcome issue with the missing in most internet-based relationship is the way to find out information about person from a third party reference or referral (Crane, paragraph [0009], line 21-23).
Regarding claim 28, Wachtel as modified by Wadhwa teach all claimed limitations as set forth in rejection of claim 21, further teach wherein: the matchmaker contact is a multi-person entity (Wadhwa, paragraph [0055], [0059], [0096], a member of the service can have matchmaker and can also be matchmakers; the potential matched individuals getting introduced can received electronic messages informing them where they can look at the content of introduction, noted, the potential matched individuals is interpreted as the matchmaker contact) but do not explicitly disclose the multi-person entity comprises a charitable organization. 
Crane teaches: the multi-person entity comprises a charitable organization (paragraph [0030], paragraph [0056], line 1-7, paragraph [0063], line 8-12, pargraph [0066], the present invention is not limited to for-profit ventures, but may also be utilized in non-profit ventures, such as managed church groups, charities, local and federal governments, etc.; the term ‘user’ may be defined as any individual, entity, or group operating within a community; the user may 
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include the multi-person entity comprises a charitable organization into the matchmaking services of Wachtel.
Motivation to do so would be to include the multi-person entity comprises a charitable organization to overcome issue with the missing in most internet-based relationship is the way to find out information about person from a third party reference or referral (Crane, paragraph [0009], line 21-23).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEN HOANG whose telephone number is (571)272-8401.  The examiner can normally be reached on M-F 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEN HOANG/
 Examiner, Art Unit 2168